DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Response to Amendments
The 35 USC 112(a) rejections of claims 19 and 20 are withdrawn in view of the amended claims.
The 35 USC 112(b) rejections of claims 14, 18, and 19 are withdrawn in view of the amended claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 18, the claimed “common sponge” is indefinite, particularly to use of the word “common.”  While a “sponge” has a generally understood definition, the narrower “common sponge” makes it unclear how the definition of “sponge” is modified.  The definition of “common” is “occurring or appearing frequently,” which is subjective.  Therefore, the claimed “common sponge” is indefinite.  For the purpose of examination, the examiner will consider “common sponge” to merely be “sponge.”  
Regarding claim 18, the claimed “the common sponge” lacks antecedent basis.  Since the “common sponge” is introduced in claim 9, then claim 18 is considered to be dependent upon claim 9.  
Allowable Subject Matter
Claim 6, and those depending therefrom including claims 7, 8, and 10, is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or render obvious, in combination will all other claimed limitations, “the duster cloth surrounds a sealing chamber” as claimed.  The prior art of Huffman (US-7,320,149) and Wosewick (US-2004/003113) disclose cleaning cloths attached to a cleaning robot comprising a walking unit, but neither anticipate or render obvious that “the duster cloth surrounds a sealing chamber” as claimed.  Therefore, claim 6, and those depending therefrom, are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723